Citation Nr: 0106607	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from April 2, to April 19, 
1973, and from July 6, to July 29, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 1999.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

This claim was previously denied on the basis that it was not 
well-grounded; hence, under the law in effect at that time, 
there was no duty to assist.  With regard to the new duty to 
assist requirements, the Board finds that additional 
development of the evidence should be accomplished prior to 
further consideration of the veteran's claim.  

Service medical records show that on July 20, 1977, the 
veteran was seen with the complaint of back pain of a week's 
duration, which began when he dropped from overhead bars and 
twisted his trunk.  The assessment was low back pain.  
Subsequent to service, private medical evidence indicates 
that the veteran injured his back in February 1987 while 
lifting a several hundred pound die at work.  Magnetic 
resonance imaging (MRI) in May 1987 disclosed L5-S1 central 
and right sided large disc herniation, and findings were 
suggestive of maybe both an older and acute component of the 
disc herniation.  In September 1987, he underwent an L5-S1 
diskectomy with decompression of the S-1 nerve roots.  Since 
that time, the veteran has continued to experience back pain, 
and sustained an injury in February 1995.  In an October 1999 
statement from a staff physician, it was noted that it was 
"not impossible that his present disability is partly the 
result" of his inservice injury.  

Given this evidence, the veteran must be afforded an 
examination, with the claims file available for review.  In 
addition, he should be requested to provide information 
regarding any treatment for his low back he may have had 
between his discharge in 1977 and his injury in 1987.   

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran provide a list containing the 
names, locations, and approximate dates 
of treatment of any physicians, 
hospitals, or treatment centers, 
including VA facilities, who provided him 
with treatment for his low back 
complaints from July 1977 to February 
1987.  After securing necessary 
authorizations, the RO must attempt to 
obtain all records so identified.  The 
results of the requests, whether 
successful or unsuccessful must be 
documented in the claims file, and the 
appellant should also be informed that he 
may obtain and submit any such records 
himself.  

2.  The veteran should be scheduled for a 
VA examination to determine whether he has 
a current low back disability related to 
service, in particular, an injury reported 
in July 1977.  The claims folder, to 
include a copy of this remand, must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  All indicated tests or 
studies should be completed and the 
results reviewed by the examiner prior to 
the final opinion.  The significance, if 
any, of the May 1987 MRI report noting 
that there may be both an older and acute 
component of the disc herniation shown at 
that time, on the question of service 
onset, should be discussed.  The report 
must include the complete rationale for 
all conclusions reached.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov.17, 
2000), 00-92 (Dec. 13, 2000) and 01-02 
(Jan 9, 2001).  

4.  Thereafter, the RO should readjudicate 
the claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




